Citation Nr: 1341119	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  09-40 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart disorder, claimed as an abnormal electrocardiogram (EKG or ECG) reading.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1970 to February 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for a heart condition.

The case was previously before the Board in July 2013, wherein it was, in relevant part, remanded for additional development, specifically to obtain Federal Employees Retirement System (FERS) disability retirement records from the U.S. Office of Personnel Management (OPM) and Social Security Administration (SSA) disability benefits records that may be relevant to the appeal.  The July 2013 Board remand also instructed the Appeals Management Center (AMC)/RO to obtain an addendum opinion to the April 2011 VA examination if any medical records from OPM or SSA were obtained.  A September 2013 report of general information indicates that, during a telephone conversation with the AMC, the Veteran stated that he had never filed for SSA disability benefits and that there would be nothing that OPM could provide in reference to any heart disability as he is currently receiving Workers Compensation for an injury involving his neck and back.  

As documented in a September 2013 formal finding of unavailability for SSA records, the AMC made reasonable efforts to attempt to obtain pertinent records from OPM and SSA.  Additionally, because no additional medical records were obtained, the AMC/RO did not obtain an addendum opinion to the April 2011 VA examination.  Thus, the Board finds that there has been substantial compliance with the prior Board remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.

In the July 2013 Board decision and remand, the Board also, in part, remanded the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder to the AMC for additional development.  In a September 2013 rating decision, the AMC granted service connection for major depressive disorder, recurrent, moderate.  As the July 2013 rating decision acted as a full grant of the claim for service connection for an acquired psychiatric disorder, that issue is rendered moot, and is not in appellate status before the Board.

The Veteran requested a personal hearing before the Board at the RO in his October 2009 substantive appeal (VA Form 9).  In a March 2013 written statement, the Veteran's representative indicated that the Veteran wanted a Board hearing by live videoconference.  The Veteran did not report for a scheduled Board hearing in April 2012 and has not provided good cause for not attending.  The request is deemed withdrawn and the Board may proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704(d) (2013).

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to service connection for hypertension has been raised (see April 2011 VA examination report) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current diagnosed disability of a heart condition.  




CONCLUSION OF LAW

The criteria for service connection for a heart condition have not been met.            38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the RO provided notice to the Veteran in September 2008, prior to the initial adjudication of the claim in December 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The September 2008 notice letter also informed the Veteran how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of his claims.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA examination reports, private treatment records, and lay statements.  As noted above, in the July 2013 Board decision and remand, the Board instructed the RO/AMC to obtain pertinent OPM FERS and SSA disability records.  The AMC made reasonable efforts to obtain these records, as documented in the September 2013 formal finding of unavailability for SSA records and report of general information.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.    

Second, VA satisfied its duty to obtain a medical opinion when required.  See            38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In disability compensation claims, VA's duty to assist includes providing a medical examination if the information and evidence of record does not contain sufficient competent evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability,                   (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86 (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).  

The Veteran was provided with a VA examination in April 2011 (the report of which has been associated with the claims file).  In a March 2013 written statement, the Veteran's representative questioned the adequacy of the April 2011 VA examination because the VA examiner was not a cardiologist and contended that, while objective findings contained in the record noted left atrial enlargement, right ventricular hypertrophy, and an ejection fraction of 64 percent, the VA examiner concluded that the Veteran did not have a current heart disability.  

Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  

The Veteran's representative, other than noting that the VA examiner was not a cardiologist, has not asserted why the VA examiner, as a physician, would not be qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  As such, the Board finds that the April 2011 VA examiner was competent to render such a diagnosis and medical opinion.  Additionally, while the Veteran's representative asserts that the VA examiner did not take into account certain objective findings in rending an opinion, the Board finds that there is no evidence in the record that the VA examiner overlooked any pertinent fact. 

The Board finds the April 2011 VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and offered diagnoses of no disability and opinions.  The April 2011 VA examination report does not contain a nexus opinion between the claimed heart condition and active service.  As will be discussed in more detail below, the Board finds that the Veteran does not have a current heart disorder; therefore, obtaining an additional opinion is not required. 

The Veteran did not appear for the April 2012 Board hearing and has not provided good cause for not attending.  The October 2009 hearing request is deemed withdrawn.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection for a Heart Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Additionally, while a cardiac (heart) disability, as a cardiovascular-renal disease, is listed as a "chronic disease" listed under 38 C.F.R. § 3.309(a), the Board finds that the weight of the evidence is against a finding that the Veteran has a currently diagnosed heart disability.  For this reason, the presumptive provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson,     21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see 38 C.F.R.                    § 3.159(a)(2).

As a lay person, the Veteran is competent to relate some symptoms that may be associated with a heart condition, such as dizziness and palpitations, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose a medically complex of heart disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Heart conditions are medically complex because of their multiple potential etiologies, the requirement of specialized training to diagnose, and observable symptomatology that overlap with other disorders.  Woehlaert, 
21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is not shown to have such knowledge, training, or experience.  The evidence of record is negative for any diagnosis of a heart condition.  Therefore, the Board finds the presumptive provisions of 38 C.F.R. 
§§ 3.303(b) and 3.309(a) do not apply to the claim for entitlement to service connection for a heart condition.

Finally, while the Veteran did have active service during the Vietnam era and Persian Gulf War, the evidence of record does not indicate that the Veteran had service in the Republic of Vietnam or the Southwest Asia Theater of operations nor has the Veteran alleged that his claimed heart condition is related to any such service.  As such, the Board finds that the provisions of 38 C.F.R. §§ 3.309(e) and 3.317 are not applicable in the present case.

Here, the Veteran contends that he has a current heart disorder that started during active service.  In a December 2008 notice of disagreement, the Veteran contended that an abnormal EKG/heart condition was noted on the service retirement physical and that, since service separation, he has been treated for this condition multiple times.  In an October 2009 substantive appeal (VA Form 9), the Veteran contended that his heart condition had started during active service.  A September 2013 report of general information indicates that the Veteran stated that his heart condition is a result of post-military hypertension.  

The Board finds that the weight of the evidence is against a finding that the Veteran has a current diagnosis of a heart disorder.  Neither the private treatment records, VA treatment records, nor VA examination report demonstrate that the Veteran has a current heart disability.  There is some evidence of record showing clinical findings and measures, or indicating findings that might be suggestive of a heart disability, but ultimately these findings are outweighed by findings and opinions that the Veteran does not have a cardiac (heart) disability.

A May 1992 VA examination report notes that the Veteran's heart examination was unremarkable.  An April 1993 VA treatment record notes no acute cardiopulmonary disease based on imaging studies.  A June 1994 VA treatment record reflects no acute disease in the chest based on imaging studies.

Private treatment records dated from November 2001 through December 2008 note that the Veteran has hypertension initially diagnosed in 1997 and hypertensive heart disease diagnosed in April 2005 with echocardiogram (ECHO) performed in June 2005 and November 2005.  However, these private treatment records do not reflect a diagnosis of a heart condition.  A May 2005 private treatment record notes right axis deviation based on EKG results.  A June 2005 private ECHO report noted that the left ventricular size was in the upper limits of normal with normal systolic function and ejection fraction 60 to 65 percent with mild diastolic dysfunction.  The right ventricle and right atrium were noted as clinically normal.  The aortic valve was noted to have good mobility with no stenosis or insufficiency.  No masses, vegetations, thrombus, or effusions were noted.  A July 2005 private treatment record notes that the Veteran's heart had normal sinus rhythm without axis deviation.  

A September 2005 adenosine Myoview stress test indicated that the nuclear study was not suggestive of significant inducible ischemia.  A February 2006 private treatment record notes that the Veteran complained of hypertension, shortness of breath worse with exertion, and slight dizziness, occasionally with exertion, but denied chest pain, palpitations, fatigue, or leg edema.  The private treatment record notes normal heart rhythm and normal hearts sounds without murmurs or clicks.  An April 2006 private treatment record notes that the January 2006 coronary audiogram did not confirm any significant renal artery stenosis and coronary arteries were unremarkable.  A private April 2006 abnormal ECG noted normal sinus rhythm and probable right ventricular hypertrophy.  A private November 2006 abnormal ECG noted normal sinus rhythm, left atrial abnormality, and probable right ventricular hypertrophy. 

April 2007, October 2007 and September 2008 private treatment records note that the Veteran denied chest pain, shortness of breath, dizziness, palpitations, fatigue, and leg edema.  The private treatment records note regular heart rhythm with normal heart sounds and no murmurs or clicks.  A May 2007 private ECG was noted as otherwise normal.  A private January 2008 abnormal ECG noted left anterior fascicular block.  A private January 2008 ECHO report noted hypertensive heart disease but no valvular heart disease.

An April 2008 private treatment record noted that an ECG reflected normal sinus rhythm of the heart.  A private April 2008 abnormal ECG noted normal sinus rhythm, borderline left atrial abnormality, incomplete right bundle branch block, and probable right ventricular hypertrophy.  

A December 2008 private treatment record notes that a previous coronary angiography performed in January 2006 did not show any obstructive coronary artery disease.  A private December 2008 abnormal ECG noted normal sinus rhythm, multiple premature complexes, incomplete right bundle branch block, and left anterior fascicular block.  January 2010 private treatment records note that the Veteran has hypertension, cardiomegaly (i.e., an enlarged heart), and a slightly tachycardic heart.  The private treatment records note no complaints of chest pain from the Veteran.  The January 2010 private treatment records also note high cholesterol and high blood pressure. 

In April 2011, the Veteran underwent a VA heart examination.  The Veteran reported experiencing heart palpitation and occasional dizzy spells for about 10 years, but denied any chest pain or shortness of breath.  The Veteran reported that he had an abnormal EKG and problems with both heart valves.  The Veteran stated that he had hypertension since service separation and has been on medication.  Upon review of the medical history, the VA examiner noted a positive history of hypertension, heart rhythm disturbance, heart disease other than valvular heart disease, and dizziness.  Cardiac and pulmonary examinations noted regular rhythm, no evidence of abnormal breath sounds, and a very soft systolic murmur, but as otherwise normal.  

An EKG, noted as abnormal, conducted at the April 2011 VA examination noted normal sinus rhythm, possible left atrial enlargement, right superior axis deviation, pulmonary disease patten, incomplete right bundle branch block, and right ventricular hypertrophy.  Imaging studies of the Veteran's chest noted no acute cardiopulmonary disease.  The VA examiner diagnosed the Veteran with well-controlled hypertension and noted that the heart examination was normal with no evidence of any valvular disease.       

Based on the foregoing, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current heart disability.  Based on a thorough review of the Veteran's private treatment records, VA treatment records, and VA examination report, the weight of the evidence does not support a finding that the Veteran has a current diagnosis of a heart disorder.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Board is also cognizant of the holding of the U.S. Court of Appeals for Veterans Claims (Court) in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In Romanowsky, the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, the evidence in this case does not demonstrate a heart condition at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  

The Board notes that a private April 2005 and January 2008 ECHO reports noted hypertensive heart disease.  Private April and November 2006 abnormal ECGs noted probable right ventricular hypertrophy.  Hypertensive heart disease is characterized by multisystem evidence of damage to other end-organs from arterial hypertension.  J.T. Niemann, Ch. 59. The Cardiomyopathies, Myocarditis, and Pericardial Disease, in R.K. Cydulka & G.D. Meckler (eds.), Tintinalli's Emergency Medicine: A Comprehensive Study Guide, (7th ed. 2011).  Hypertrophy is defined as increase in the size of the cell.  C. Wyatt, J.F. Butterworth IV, P.J. Moos, D.C. Mackey, T.G. Brown (eds.), Pathology: The Big Picture (2008).   Systemic hypertension, manifested by high blood pressure, increases the workload of the right or left ventricle and results in concentric hypertrophy.  Id.  Dorland's Illustrated Medical Dictionary (30th ed. 2003), defines hypertension as "high arterial blood pressure" and cardiovascular as "pertaining to the heart and blood vessels."  Id. at 298, 889.  As noted in the introduction, the Board has referred the issue of service connection for hypertension to the AOJ for adjudication.  The diagnosis of hypertensive heart disease or hypertrophy are not a cardiac (heart) disorder; therefore, such diagnoses do not support a finding that the Veteran has a current heart disorder for the purposes of establishing service connection for a heart disorder.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current heat disability; therefore, the claim for service connection for a heart condition must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a heart disorder is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


